DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sudo (U.S. Patent Application Publication 2005/0037248).
Regarding claims 1 and 6, Sudo teaches a fuel cell system comprising a fuel cell stack including a plurality of power generation cells stacked together (i.e., electricity generation section having a stack structure in which plural electricity generating devices are stacked) (paragraph [0034]), the power generation cells being configured to generate power (i.e., electricity generation) (paragraph [0038]).
With regards to the limitations:
“a stable-period voltage difference calculation step of, in a state where output power of the fuel cell stack is stable, calculating a stable-period voltage difference obtained by subtracting a minimum cell voltage among cell voltages of the plurality of power generation cells from an average cell voltage obtained by averaging the cell voltages of the plurality of power generation cells; 
a voltage difference calculation step of, during power generation of the fuel cell stack after the stable-period voltage difference calculation step, calculating a voltage difference obtained by subtracting a minimum cell voltage among cell voltages of the plurality of power generation cells from an average cell voltage obtained by averaging the cell voltages of the plurality of power generation cells; 
a determination step of calculating a change amount of the voltage difference with respect to the stable-period voltage difference, and determining whether or not the change amount has exceeded a predetermined threshold value; 
a continuous power generation step of generating power without changing a supply amount of the anode gas to the fuel cell stack if it is determined that the change amount is equal to or less than the predetermined threshold value; and 
an increased-anode-gas power generation step of generating power by increasing the supply amount of the anode gas to the fuel cell stack so as to be larger than the supply amount of the anode gas of the continuous power generation step if it is determined that the change amount has exceeded the predetermined threshold value.” 
such appears to be highly obvious in view of Sudo. For instance, Sudo teaches a method where at a fuel concentration, there is a maximum value of output power density which is determined by a voltage difference (paragraph [0017]). The fuel concentration is controlled or optimized to maximize the power output density or the generation of electricity (paragraph [0017]). Accordingly, an optimum fuel concentration is provided by adjusting the fuel concentration according to the output power density which is determined by the voltage difference (paragraph [0017]). In other words, when an optimum fuel concentration is reached, an optimum output power density also is achieved (which can be interpreted as a “stable-period” giving a particular voltage difference). In the other hand, if the output power density changes to a non-optimum value another voltage difference would be detected (which can be interpreted as a voltage difference). Therefore, a skilled artisan would understand that a calculation would be required between the optimum power output density giving a specific voltage difference and a non-optimum power output density giving another voltage difference where the amount of fuel is controlled or regulated so that the output power density return to an optimum value or until a voltage difference corresponding to an optimum power output density is achieved. Based on the above, it is interpreted that Sudo meets the requirements of the claimed limitations.
It is noted that Sudo is directed to a direct methanol fuel cell (paragraph [0007]) which does not particularly specify an anode gas or a cathode gas however, Sudo recognize different classifications of fuel cells are based on the fuel supply (paragraph [0007]) and one of ordinary skill in the art would understand that the above process can be applicable to any type of fuel cell where fuel supply can be controlled or regulated to maintain an optimum power output associated with particular voltage difference as suggested by Sudo.
Regarding claim 5, Sudo teaches the system including a valve and is used to adjust the fuel concentration (paragraph [0038]) which reads on the claimed limitation. 
Regarding claim 7, as indicated above based on the interpretation of Sudo an optimum fuel concentration is reached, an optimum output power density also is achieved (which can be interpreted as a “stable-period” giving a particular voltage difference). In the other hand, if the output power density changes to a non-optimum value another voltage difference would be detected (which can be interpreted as a voltage difference). Therefore, it is interpreted that changes to a non-optimum value can include a fuel amount that results in a low output power density (which corresponds to a low-load anode amount) which would be lower than a normal power generation (i.e., optimum value). In that case, a step of calculating a voltage difference between the “optimum value” of the normal power generation and the voltage difference from a low power generation would be required so that the amount of fuel supplied is increased and the power generation is return to an optimum value. As such, it is interpreted that the above meets the requirements of the claimed limitations. 

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The specifics as recited in the instant claims in combination with the method steps of independent claim 1 is not taught or suggested in the prior art. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Enjoji et al. (U.S. Patent Application Publication 2004/0185319) (paragraphs [0019]-[0020])
Inai et al. (U.S. Patent Application Publication 2006/0177723) (paragraph [0011]).
Mitsuta (U.S. Patent Application Publication 2007/0269709) (paragraph [0098]).
Kamihara et al. (U.S. Patent Application Publication 2008/0187790) (paragraphs [0121]-[0122]).
Kaito (U.S. Patent Application Publication 2008/0311449) (abstract) (paragraph [0035]-[0040]).
 Murakami et al. (U.S. Patent Application Publication 2009/0029213) (paragraph [0056]).
Ganapathy et al. (U.S. Patent Application Publication 2009/0197155) (paragraph [0009]).
Yagi et al. (U.S. Patent Application Publication 2009/0325006) (paragraph [0028], [0096]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723